        Case 1:20-cv-00893-AWI-EPG Document 25 Filed 12/23/20 Page 1 of 1



1
2
3
4
5                                         UNITED STATES DISTRICT COURT

6                                       EASTERN DISTRICT OF CALIFORNIA

7
     GEORGE RUIZ,                                              Case No. 1:20-cv-00893-AWI-EPG (PC)
8
                       Plaintiff,                              ORDER GRANTING DEFENDANTS’
9                                                              REQUEST TO OPT OUT OF EARLY
              v.                                               SETTLEMENT CONFERENCE
10
     KEN CLARK, et al.,
                                                               (ECF No. 23)
11
                       Defendants.
12
13            This matter has been referred for an early settlement conference. (ECF No. 17). On October

14   26, 2020, Defendants filed a request to opt out of the settlement conference, explaining that following

15   an evaluation of the case, they have determined that an early settlement conference would not be

16   productive at this time. (ECF No. 23). The Court will accordingly grant Defendants’ request to opt

17   out of an early settlement conference.1 A settlement conference may be scheduled at a later date, if

18   appropriate.

19            It is ORDERED that Defendants’ request to opt out of an early settlement conference (ECF

20   No. 23) is GRANTED.

21
22   IT IS SO ORDERED.

23
         Dated:       December 23, 2020                                   /s/
24                                                               UNITED STATES MAGISTRATE JUDGE
25
26
27            1
                Pursuant to the order regarding early settlement conference (ECF No. 17), Defendants did not need to file a
     request to opt out of the early settlement conference. Instead, Defendants only needed to file a notice that they are opting
28   out of an early settlement conference.
